Citation Nr: 0126299	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service connected 
lumbosacral strain with traumatic arthritis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left knee 
disability as secondary to the service connected low back and 
right knee conditions.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from January 1951 to 
February 1971.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied higher evaluations for 
the appellant's lumbar spine and right knee disabilities and 
that denied his claim for secondary service connection for 
left knee disability.

In a decision dated October 13, 2000, the Board, in part, 
denied the appellant's lumbar spine increased rating claim 
and his secondary service connection claim, upholding the RO.  
The issue of an increased rating for the right knee 
disability was remanded to the RO for additional development.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In March 2001, based on the Joint Motion for Remand 
and To Stay Proceedings, the Court vacated the October 2000 
Board decision and remanded the case to the Board.  The basis 
for the Joint Motion for Remand was that the Court's holding 
in Holliday v. Principi, 14 Vet. App. 280 (2001), required a 
return of the case to the Board because the issue of whether 
the newly enacted statutory requirements relating to the duty 
to assist were satisfied in this case had to be addressed by 
the Board in the first instance.  

The Court's Order concerns only the two issues listed on the 
first page of this decision.  Consequently, the issue that 
was remanded by the Board in October 2000 is not the subject 
of this decision.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  The Board denied the 
appellant's secondary service connection claim on the ground 
that it was not well grounded.

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

In a letter submitted in August 2001, the appellant's 
attorney specifically asked that the Board remand the case to 
the RO.  The appellant's attorney identified pertinent 
private treatment records and requested that the RO obtain 
these records.

In September 2001, the appellant's attorney requested a 
hearing before the Board at the RO.  Consequently, a remand 
is needed to schedule this hearing.

Accordingly, this case is REMANDED for the following:

1.  The RO should consider the material 
submitted directly to the Board in August 
2001 and obtain the records specified 
therein.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

3.  The RO should schedule the veteran 
for a hearing before a member of the 
Board at the RO, as requested by the 
veteran's attorney in September 2001.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

